September 24, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because of the following informalities: On page 1 of the Specification, in paragraph [0001] under “CROSS-REFERENCE TO RELATED APPLICATION”, Applicant needs to insert, - - now U.S. Patent No. 11,173,083 B2 - - after “This application is a continuation of U.S. Patent Application Serial No. 16/947,163, filed July 21, 2020,”.  
Appropriate correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,173,083 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claims 1-12 of the present invention is defined in claims 1-11 of the aforementioned patent.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanson et al (U.S. Patent No. 6,086,086).

    PNG
    media_image1.png
    318
    217
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    221
    332
    media_image2.png
    Greyscale

As for claim 1, Hanson et al teach the structure of a chair (10) comprising a frame unit (14) including: a seat frame (Fig. 1); 
a leg rest (152,154) that is pivotally mounted to said seat frame; and 
a rest adjusting mechanism that is connected between said leg rest (152,154) and said seat frame; 
wherein said rest adjusting mechanism is convertible between an unlocked state, where said leg rest (152,154) is permitted to pivot relative to said seat frame, and a locked state, where said leg rest (152,154) is not permitted to pivot relative to said seat frame; and 
wherein said rest adjusting mechanism includes an operating member (156,158), a locking member (160,162), and a positioning rod (164,166) that has a plurality of engaging holes (176) and that is co-movably connected to said leg rest (152,154).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over by Hanson et al (U.S. Patent No. 6,086,086) in view of Carimati Di Carimate et al (U.S. Patent No. 8,567,866 B2).
Hanson et al teach the structure substantially as claimed including that the frame unit includes a back rest (84) but does not teach a canopy as defined in claim 10.
			
    PNG
    media_image3.png
    272
    212
    media_image3.png
    Greyscale

However, Carimati Di Carimate et al teach a frame unit that includes a back rest (144), a canopy frame (149) mounted to said back rest (144), and a canopy adjusting mechanism  mounted to said back rest (144), said canopy adjusting mechanism being convertible between an unfastened state, where a height of said canopy frame (149) relative to said back rest (144) is permitted to be adjusted, and a fastened state, where said canopy frame (149) is fixed to said back rest (144) (see column 8, lines 3-4 where it reads “Present invention seat pod 140 includes a seat bottom 142, a seat back 144, a removable or retractable canopy 149…..”).  It would have been obvious and well within the level of ordinary skill in the art to modify the chair structure, as taught by Hanson et al, to include a canopy frame, as taught by Carimati Di Carimate et al, since it would protect a user of the chair structure from the elements and the sun.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches structures and concepts similar to those of the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Rodney B White/            Primary Examiner, Art Unit 3636